 



EXHIBIT 10.1     
WAIVER AND AMENDMENT NO. 2 TO FINANCING AGREEMENT
          This WAIVER AND AMENDMENT NO. 2 TO FINANCING AGREEMENT (this “Waiver
and Amendment”), dated as of October ___, 2007, is entered into by and among
LOUD TECHNOLOGIES INC., a Washington corporation (“Parent” or “US Borrower”),
and GRACE ACQUISITIONCO LIMITED, a company incorporated under the laws of
England and Wales with registered number 06078534 (“UK Borrower”), each
subsidiary of the Parent listed on the signature pages hereto, the lenders from
time to time party hereto (each a “Lender” and collectively, the “Lenders”),
ABLECO FINANCE LLC, a Delaware limited liability company (“Ableco”), as
collateral agent for the Lenders (in such capacity, together with any successor
collateral agent, the “Collateral Agent”), and GMAC COMMERCIAL FINANCE LLC
(“GMAC”), as administrative agent for the Lenders (in such capacity, together
with any successor administrative agent, the “Administrative Agent” and together
with the Collateral Agent, each an “Agent” and collectively, the “Agents”).
RECITALS
          WHEREAS, Parent, the UK Borrower, each subsidiary of the Parent listed
on the signature pages thereto (such subsidiaries, together with Parent and UK
Borrower, each a “Loan Party” and collectively the “Loan Parties”), the Agents,
and the Lenders are parties to that certain Financing Agreement, dated as of
March 30, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Financing Agreement”);
          WHEREAS, Parent has informed Agents that the Loan Parties have failed
to comply with each of the financial covenants set forth in Section 7.03 of the
Financing Agreement for the fiscal period ending on September 30, 2007 (the
“Designated Events of Default”); and
          WHEREAS, the Loan Parties have requested that the Lenders amend the
Financing Agreement, in each case as provided below, and the Lenders are willing
to accommodate the Loan Parties’ requests, but only on the terms and subject to
the conditions specified herein.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Financing Agreement, as amended
hereby.
2. Waiver. Subject to the terms and conditions hereof, Agents and the Required
Lenders hereby waive the Designated Events of Default as of September 30, 2007.
The waiver herein is limited to the specifics hereof, shall not apply with
respect to any Default or Event of Default other than the Designated Events of
Default, or any other facts or occurrences other than those on which the same
are based, shall not excuse future non-compliance with the Financing Agreement
or the other Loan Documents, and, except as expressly set forth herein, shall
not operate as a waiver or an amendment of any right, power, or remedy of any
Agent or any Lender, nor as a consent to or waiver of any further or other
matter, under the Loan Documents.

 



--------------------------------------------------------------------------------



 



3. Amendments To Financing Agreement.
     (a) Effective as of October 1, 2007, Section 2.04(b)(i) of the Financing
Agreement is hereby amended and restated in its entirety as follows:
          “The Term Loan A shall bear interest on the principal amount thereof
from time to time outstanding, from the date of the making of the Term Loan A
until the date on which such principal amount is repaid in accordance herewith,
as follows: (i) if the relevant portion of the Term Loan A is a LIBOR Rate Loan,
at a rate per annum equal to the LIBOR Rate plus 3.35 percentage points, and
(ii) otherwise, at a rate per annum equal to the Reference Rate plus
0.85 percentage points.”
     (b) Effective as of October 1, 2007, Section 2.04(b)(ii) of the Financing
Agreement is hereby amended and restated in its entirety as follows:
          “The Term Loan B shall bear interest on the principal amount thereof
from time to time outstanding, from the date of the making of the Term Loan B
until the date on which such principal amount is repaid in accordance herewith,
as follows: (i) if the relevant portion of the Term Loan B is a LIBOR Rate Loan,
at a rate per annum equal to the LIBOR Rate plus 5.20 percentage points, and
(ii) otherwise, at a rate per annum equal to the Reference Rate plus
2.95 percentage points.”
4. Waiver Fee. Parent hereby agrees to pay to Collateral Agent, solely for the
ratable benefit of the Term Loan A Lenders, the US Term Loan B Lenders, and the
UK Term Loan B Lenders in accordance with their respective Pro Rata Shares (and
not for the account of any other Lender), a waiver fee in an amount equal to
$225,000 (the “Waiver Fee”) which shall be fully earned and due and payable in
full in immediately available funds on the date hereof and shall be
non-refundable when paid.
5. Reaffirmation.
     (a) Borrower. US Borrower and UK Borrower each hereby reaffirms its
obligations under each Loan Document to which it is a party. US Borrower and UK
Borrower each hereby further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Security Agreement or any other Loan
Document to the Collateral Agent, on behalf and for the benefit of each Agent
and Lender, as collateral security for the obligations under the Loan Documents
in accordance with their respective terms, and acknowledges that all of such
liens and security interests, and all collateral heretofore pledged as security
for such obligations, continues to be and remain collateral for such obligations
from and after the date hereof.
     (b) Guarantor. Each Guarantor hereby (i) consents to this Amendment; (ii)
acknowledges and reaffirms all obligations owing by it to the Agents and Lenders
under any Loan Document to which it is a party and represents and warrants that,
after giving effect to the Amendment, all of its representations and warranties
contained in the Loan Documents to which such Guarantor is a party are true,
accurate and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as if made
the date hereof

2



--------------------------------------------------------------------------------



 



(unless any such representation or warranty is expressly made as of a specific
date, in which event it shall be true, accurate and complete as of such
specified date), (iii) agrees that each Loan Document to which it is a party is
and shall remain in full force and effect and shall not be impaired or otherwise
affected by the execution of the Amendment or any other document or instrument
delivered in connection herewith, (iv) ratifies and reaffirms the validity and
enforceability of all of the liens and security interests heretofore granted by
it, pursuant to and in connection with the Security Agreement and any other Loan
Document to which such Guarantor is a party, to the Collateral Agent, on behalf
and for the benefit of each Agent and Lender, as collateral security for the
Guaranteed Obligations of such Guarantor, and acknowledges that all of such
liens and security interests, and all collateral heretofore pledged as security
for such obligations, continues to be and remain collateral for such obligations
from and after the date hereof, and (v) ratifies and confirms its consent to any
previous amendments of the Financing Agreement and any previous waivers granted
with respect to the Financing Agreement. Although each of the Guarantors have
been informed of the matters set forth herein and have acknowledged and agreed
to same, each of the Guarantors understands that the Agents and the Lenders
shall have no obligation to inform the Guarantors of such matters in the future
or to seek the Guarantors’ acknowledgement or agreement to future amendments,
waivers, or modifications, and nothing herein shall create such a duty.
6. General Release. The Agents, the Lenders and the Loan Parties desire to
resolve each and every one of any Claims (as such term is defined below) that
the Loan Parties may have (if any) in conjunction with the execution of this
Amendment and thus each Loan Party makes the release contained in this Section.
In consideration of Agents’ and Lenders’ entering into this Amendment and
agreeing to the substantial concessions as set forth herein, each Loan Party,
for itself and on behalf of its successors, assigns, limited partners, general
partners, investors, Subsidiaries, shareholders, trustees, officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through, it, hereby fully and unconditionally releases, remises and
forever discharges each Agent, each Lender, their respective Affiliates and
Related Funds, and each of their respective successors in title, past, present
and future directors, officers, employees, subsidiaries, branches, affiliates,
attorneys, agents, representatives, successors and assigns and all Persons,
firms, corporations and organizations acting on any of their behalves
(collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, suits, Liens, lawsuits, adverse consequences,
damages, losses, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, obligations, costs or demands and liabilities, of whatever
kind or nature (whether in law, in equity or otherwise), from the beginning of
the world to the date on which this Amendment is executed, whether known or
unknown, liquidated or unliquidated, fixed or contingent, direct or indirect or
derivative, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, asserted or unasserted, anticipated or
unanticipated, which such Loan Parties has, had, claims to have had or hereafter
claims to have against the Released Parties (other than those claims directly
resulting from the gross negligence or willful misconduct of such Released Party
as determined in a final judgment by a court of competent jurisdiction) by
reason of any act or omission on the part of the Released Parties, or any of
them, occurring prior to the date on which this Amendment is executed, including
without limitation on account of or in any way affecting, concerning or arising
out of or founded upon this Amendment up to and including the date on which this
Amendment is executed, including without limitation all such loss or damage of
any kind heretofore sustained or that may arise as a consequence of the dealings
among the parties up to

3



--------------------------------------------------------------------------------



 



and including the date on which this Amendment is executed, to the extent
relating to the Loans, the Obligations, the Financing Agreement or any of the
other Loan Documents, including the administration and enforcement thereof
(collectively, all of the foregoing are the “Claims”). Each Loan Party
represents and warrants that it has no knowledge of any claim by it against the
Released Parties or of any facts or acts or omissions of the Released Parties
which on the date hereof would be the basis of a claim by such Loan Party
against the Released Parties relating to the Loans, the Obligations, the
Financing Agreement or any of the other Loan Documents, including the
administration and enforcement thereof, which is not released hereby. Each Loan
Party represents and warrants that the foregoing constitutes a full and complete
release of all Claims.
7. Limited Amendments; Full Force And Effect. The amendments set forth in
Section 3 of this Waiver and Amendment shall be limited precisely as written and
shall not be deemed (a) to be an amendment of any other term or condition of the
Financing Agreement or the other Loan Documents, to prejudice any right or
remedy which the Agents or the Lenders may now have or may have in the future
under or in connection with the Financing Agreement or the other Loan Documents
or (b) to be a consent or waiver to any future amendment or departure from the
terms and conditions of the Financing Agreement or the other Loan Documents.
This Waiver and Amendment shall be construed in connection with and as part of
the Loan Documents, and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
8. Representations And Warranties. Each Loan Party hereby represents and
warrants to each Agent and each Lender as follows:
     (a) Each has the requisite power and authority to execute and deliver this
Waiver and Amendment and to perform its obligations hereunder and under the Loan
Documents to which it is a party, and the articles of organization and operating
agreement of each Loan Party have not been amended since the Effective Date;
     (b) The execution, delivery, and performance by each Loan Party of this
Waiver and Amendment and the performance by it of each Loan Document to which it
is a party (i) have been duly authorized by all necessary action, (ii) do not
and will not contravene its charter or by-laws, its limited liability company or
operating agreement or its certificate of partnership or partnership agreement,
as applicable, or any applicable law or any contractual restriction binding on
or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except where any
such default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal could not reasonably be expected to result in a Material Adverse
Effect;
     (c) This Waiver and Amendment has been duly executed and delivered by each
Loan Party, and this Waiver and Amendment and each Loan Document is the legal,
valid and binding obligation of each Loan Party, enforceable against such Loan
Party in accordance with its terms,

4



--------------------------------------------------------------------------------



 



and is in full force and effect, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws;
     (d) The execution, delivery and performance by each Loan Party of this
Waiver and Amendment and the performance by each Loan Party of the Financing
Agreement as amended hereby do not and will not require any authorization or
approval of, or other action by, or notice to or filing with any Governmental
Authority or regulatory body or the consent of any third party which has not yet
been obtained;
     (e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Loan Party, either Agent or any Lender;
     (f) After giving effect to this Waiver and Amendment, no event has occurred
and is continuing or will result from the consummation of the transactions
contemplated by this Waiver and Amendment that would constitute a Default or an
Event of Default; and
     (g) After giving effect to this Waiver and Amendment, the representations
and warranties in the Financing Agreement and the other Loan Documents are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
9. Conditions Precedent To Waiver and Amendment
     The satisfaction of each of the following shall constitute conditions
precedent to the effectiveness of this Waiver and Amendment and each and every
provision hereof (the date of such effectiveness being herein called the “Second
Amendment Effective Date”):
     (a) Collateral Agent shall have received this Waiver and Amendment, duly
executed and delivered by the parties hereto, and the same shall be in full
force and effect;
     (b) Collateral Agent shall have received payment in full in immediately
available funds of the Waiver Fee;
     (c) The representations and warranties herein and in the Financing
Agreement and the other Loan Documents shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date);
     (d) No Default or Event of Default shall have occurred and be continuing on
the date hereof; and

5



--------------------------------------------------------------------------------



 



     (e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against the Borrower, any Guarantor, any Agent, or any
Lender.
10. Governing Law. THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.
11. Entire Amendment; Effect Of Amendment. This Waiver and Amendment, and the
terms and provisions hereof, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersedes any and all prior or
contemporaneous amendments relating to the subject matter hereof. Except for the
amendments to the Financing Agreement expressly set forth in Section 3 hereof,
the Financing Agreement and other Loan Documents shall remain unchanged and in
full force and effect. To the extent any terms or provisions of this Waiver and
Amendment conflict with those of the Financing Agreement or other Loan
Documents, the terms and provisions of this Waiver and Amendment shall control.
This Waiver and Amendment is a Loan Document. The amendments set forth herein
are limited to the specifics hereof, shall not apply with respect to any facts
or occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Financing Agreement or the other Loan Documents,
and shall not operate as a consent to or waiver of any other matter under the
Loan Documents.
12. Headings. Section and subsection headings in this Waiver and Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Waiver and Amendment for any other purpose or be given any
substantive effect.
13. Counterparts; Telecopy Execution. This Waiver and Amendment may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Waiver
and Amendment by signing any such counterpart. Delivery of an executed
counterpart of this Waiver and Amendment by telecopy shall be equally as
effective as delivery of an original executed counterpart of this Waiver and
Amendment. Any party delivering an executed counterpart of this Waiver and
Amendment by telecopy also shall deliver an original executed counterpart of
this Waiver and Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Waiver and Amendment.
14. Miscellaneous.
     (a) Upon the effectiveness of this Waiver and Amendment, each reference in
the Financing Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Financing Agreement shall mean and refer
to the Financing Agreement as amended by this Waiver and Amendment.
     (b) Upon the effectiveness of this Waiver and Amendment, each reference in
the Loan Documents to the “Financing Agreement”, “thereunder”, “therein”,
“thereof” or words of

6



--------------------------------------------------------------------------------



 



like import referring to the Financing Agreement shall mean and refer to the
Financing Agreement as amended by this Waiver and Amendment.
     (c) Except as expressly provided herein, (i) the Agents and the Lenders
hereby reserve all remedies, powers, rights, and privileges that the Agents and
the Lenders may have under the Financing Agreement or the other Loan Documents,
at law (including under the Code), in equity, or otherwise; (ii) all terms,
conditions, and provisions of the Financing Agreement and the other Loan
Documents are and shall remain in full force and effect; and (iii) nothing
herein shall operate as a consent to or a waiver, amendment, or forbearance in
respect of any matter (including any Event of Default whether presently existing
or subsequently occurring) or any other right, power, or remedy of the Agents or
the Lenders under the Financing Agreement and the other Loan Documents. No delay
on the part of the Agents and the Lenders in the exercise of any remedy, power,
right or privilege shall impair such remedy, power, right, or privilege or be
construed to be a waiver of any default, nor shall any partial exercise of any
such remedy, power, right or privilege preclude further exercise thereof or of
any other remedy, power, right or privilege.
[SIGNATURE PAGES FOLLOW]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Waiver and Amendment to be
executed and delivered as of the date first written above.

            LOAN PARTIES:


LOUD TECHNOLOGIES INC.,
a Washington corporation, as US Borrower and as a US
Guarantor
      By:           Name:           Title:        

            GRACE ACQUISITIONCO LIMITED,
a company organized under the laws of England and
Wales, as UK Borrower
      By:           Name:           Title:        

            LOUD TECHNOLOGIES EUROPE PLC,
a company organized under the laws of England and
Wales, as a Foreign Guarantor
      By:           Name:           Title:        

            MACKIE DESIGN INC.,
a Washington corporation, as a US Guarantor
      By:           Name:           Title:        

[SIGNATURE PAGE TO WAIVER AND AMENDMENT NO. 2 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SIA SOFTWARE COMPANY INC.,
a New York corporation, as a US Guarantor
      By:           Name:           Title:        

            SLM HOLDING CORP.,
a Delaware corporation, as a US Guarantor
      By:           Name:           Title:        

            ST. LOUIS MUSIC, INC.,
a Missouri corporation, as a US Guarantor
      By:           Name:           Title:        

[SIGNATURE PAGE TO WAIVER AND AMENDMENT NO. 2 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            ABLECO FINANCE LLC, as Collateral Agent, and on
behalf of itself and its affiliates as Lenders
      By:           Name:           Title:        

[SIGNATURE PAGE TO WAIVER AND AMENDMENT NO. 2 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            GMAC COMMERCIAL FINANCE LLC,
as Administrative Agent and as a Lender
      By:           Name:           Title:        

[SIGNATURE PAGE TO WAIVER AND AMENDMENT NO. 2 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  FORTRESS CREDIT FUNDING I LP,
     as a Lender
 
           
 
      By:   Fortress Credit Funding I GP LLC,
its general partner
 
           
 
      By:    
 
           
 
      Title:    
 
           

              FORTRESS CREDIT FUNDING II LP,
as a Lender
 
       
 
  By:   Fortress Credit Funding II GP LLC,
 
      its general partner
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            FORTRESS CREDIT FUNDING III LP,
as a Lender
 
            By: Fortress Credit Funding III GP LLC,
its general partner
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            FORTRESS CREDIT FUNDING IV LP,
as a Lender
 
            By: Fortress Credit Funding IV GP LLC,
its general partner
 
       
 
  By:    
 
       
 
  Title:    
 
       

[SIGNATURE PAGE TO WAIVER AND AMENDMENT NO. 2 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



              FORTRESS CREDIT OPPORTUNITIES I LP,
as a Lender
 
            By: Fortress Credit Opportunities I GP LLC,
its general partner
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            FORTRESS CREDIT OPPORTUNITIES II LP,
as a Lender
 
            By: Fortress Credit Opportunities II GP LLC, its
general partner
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            FCCD LIMITED, as a Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       

[SIGNATURE PAGE TO WAIVER AND AMENDMENT NO. 2 TO FINANCING AGREEMENT]

 